COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Tan Duc USA v. Jimmy Tran

Appellate case number:   01-14-00539-CV

Trial court case number: 2010-48243

Trial court:             309th District Court of Harris County

       Tan Duc USA has filed a Motion to Extend Time to File Amended Brief. That motion is
GRANTED to the following extent: Tan Duc USA is ORDERED to file its amended brief
within 30 days of the date of this order. Due to the previous delays in this appeal, no further
extensions will be granted. See TEX. R. APP. P. 38.6(d). If Tan Duc USA intends to file a
responsive brief to the brief of Appellant Hoang-Yen Thi Dang filed on July 13, 2015, that
responsive brief is due within 30 days of the date of this order.
       Appellee/Conditional Cross-Appellant Tran has filed a Motion to Adjust Briefing
Deadlines. That motion is GRANTED to the following extent: Tran’s brief as appellant and
response to Dang’s brief is due within 30 days of the date of this order. Tran’s response to
Tan Duc USA’s amended brief will be due within 30 days of the date that brief is filed.
       All relief not expressly granted herein is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: _August 25, 2015